DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindahl (US 20060027706 A) in view of Cherepinsky (EP 3403924 A1) and Fernandez (US 5489830 A).
	Regarding claim 1, Lindahl teaches a landing gear control system for an aircraft having a retractable landing gear (Lindahl, figure 2), the landing gear control system comprising 
	a lever assembly comprising a manually operable lever (Lindahl, figure 2, item 272)
a control module configured to output the signal to retract the landing gear (Lindahl, paragraph 7, second signal for is used to control the actuation of the landing gear upon lifting off of the runway);
wherein the control module is configured to detect when the aircraft has taken-off with the use of at least one detected state of the aircraft (Lindahl, paragraph 7);
wherein the at least one detected state is detected or measured by at least one system on the aircraft to detect or measure the at least one detected state (Lindahl, paragraph 25, lines 16-25, various signals to the controller from sensors can be used to indicate liftoff); and
the control module is configured to output a signal to retract the landing gear immediately after the control module detects that the aircraft has taken off (Lindahl, paragraph 7, second signal is transmitted when the aircraft liftoff is detected).

except: wherein the lever is movable from a first position to a second position and the lever assembly is configured to, in response to the lever moving to the second position, output a gear-up command that causes the landing gear to move from a down position to an up position, 
a motor configured to move the manually operable lever from the first position to the second position  in response to a signal received in response to the aircraft taking-off, 
wherein the control module is configured to output the signal responded to by the motor to automatically move the manually operated lever from the first position to the second position when the landing gear is retracted.

Cherepinsky teaches a landing gear control system for an aircraft having a retractable landing gear (Cherepinsky, figure 4, item 414, landing gear levers are used to control the extension and retraction of a landing gear on an aircraft so such a landing gear is implied), the landing gear control system comprising 
a lever assembly comprising a manually operable lever movable from a first position to a second position (Cherepinsky, figure 4, item 414, landing gear lever), the manually operable lever configured to be operated by a pilot of the aircraft manually and operated by the motor (Cherepinsky, paragraph 29, manual and automatic operation are allowed for by the control systems).
a motor configured to move the manually operable lever from the first position to the second position  in dependence on a signal received in response to the aircraft taking-off (Cherepinsky, column 5, lines 32-43, actuator moves landing gear in response to a controller signal), the manually operable lever configured to be operated by a pilot of the aircraft manually and operated by the motor (Cherepinsky, paragraph 29, manual and automatic operation are allowed for by the control systems).
	Lindahl and Cherepinsky are both considered analogous art as they are both in the same field of aircraft control systems. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the landing gear lever assembly of Lindahl with the landing gear lever assembly and configurations therefor of Cherepinsky as a simple substitution of one known element for another to obtain predictable results.
	Fernandez teaches an aircraft control system with a controller (Fernandez, abstract, control member) and provisions for force feedback and backdrive during manual and automatic pilot operations respectively (Fernandez, abstract and paragraph 19).
	Lindahl as modified by Cherepinsky and Fernandez are both considered analogous art as they are both in the same field of aircraft control systems. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the landing gear lever assembly and controller of Lindahl as modified by Cherepinsky to include the force feedback and backdrive of Cherepinsky as a simple substitution of one known element for another to obtain predictable results.

Regarding claim 2, Lindahl as modified by Cherepinsky and Fernandez teaches the landing gear control system according to claim 1, wherein the lever assembly and the motor are arranged to allow a pilot to override, by manual operation of the lever, movement of the lever by the motor (Cherepinsky, column 9, lines 43-45, autonomous flight mode can be disabled by a pilot applying force to an aircraft control like the gear lever).

Regarding claim 3, Lindahl as modified by Cherepinsky and Fernandez teaches the landing gear control system according to claim 2, wherein the lever assembly comprises one or more sensors configured to detect manual operation of the lever at least during movement of the lever by the motor ( Cherepinsky, column 9, lines 43-45, autonomous flight mode can be disabled by a pilot applying force to an aircraft control like the gear lever meaning that the system must be able to detect and react to manual operation of the levers using some sort of sensor).
Regarding claim 4, Lindahl as modified by Cherepinsky and Fernandez  teaches the landing gear control system according to claim 1, wherein the motor is arranged configured to provide force feedback to a user when operating the lever (Fernandez, abstract, actuator applies force to control member for force feedback and backdrive).

	Regarding claim 5, Lindahl as modified by Cherepinsky and Fernandez teaches the landing gear control system according to claim 1, further including a control module arranged to detect when the aircraft has taken off and, in response to the detection of the aircraft having taken off, to output a signal which causes the motor to move the lever from the first position to the second position (Cherepinsky, paragraph 29, automatic pilot commands use input from sensors to control the flight systems of the aircraft of which the landing gear lever is a part and hence it would be evident that such a system would retract landing gear after taking off).

	Regarding claim 6, Lindahl as modified by Cherepinsky and Fernandez teaches the landing gear control system according to claim 1, including a computer processing module (Cherepinsky, figure 2, item 75, vehicle management computer) configured to receive the gear-up command from the lever assembly and to control the movement of the landing gear to the up position (Cherepinsky , paragraphs 29 and 30, pilot commands are used by the vehicle management computer to control the aircraft including subsystems such as the landing gear ).

Regarding claim 8, Lindahl teaches an aircraft including a landing gear control system according to claim 1 (Lindahl, figure 1, item 100).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindahl (US 20060027706 A) in view of Cherepinsky (EP 3403924 A1), Fernandez (US 5489830 A), and Johnson (US 20170108868 A1).

Regarding claim 7, Lindahl teaches an aircraft including a retractable landing gear (Lindahl, figure 2), a landing gear retraction control system (Lindhal, figure 2, item 230, controller), and
a landing gear lever (Lindhal, figure 2, item 272),
wherein the landing gear controller is operable to control the automatic retraction of landing gear on liftoff using a signal (Lindhal, paragraph 7)
a take-off detection system configured to sense a weight on a wheel of the aircraft (Lindahl, paragraph 25, nose gear sensor detects weight on nose wheel); and
a control module configured to output the take-off signal in response to a signal from the
take-off detection system indicating the aircraft has taken off, wherein the control module is
configured to output the take-off signal immediately after a detection that the aircraft has taken
off (Lindahl, paragraph 7, second signal).

except: where the landing gear lever is controlled by the controller in automatic operation of the landing gear and the lever is operable to allow for the manual override by a pilot of the landing gear retraction and 
where the takeoff detection system is capable of sensing aircraft pitch, altitude, and climb rate.
	
Cherepinsky teaches an aircraft including a retractable landing gear (Cherepinsky, figure 4, item 414, landing gear levers are used to control the extension and retraction of a landing gear on an aircraft so such a landing gear is implied), a landing gear retraction control system (Cherepinsky, paragraph 30 and 31, actuators for control of aircraft subsystems are described and the gear control is mentioned), 
where the lever allows for manual override of automatic actions by an aircraft pilot (Cherepinsky, column 9, lines 43-45, autonomous flight mode can be disabled by a pilot applying force to an aircraft control like the gear lever)
Lindahl and Cherepinsky are both considered analogous art as they are both in the same field of aircraft control systems. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the landing gear lever assembly of Lindahl with the landing gear lever assembly and configurations therefor of Cherepinsky as a simple substitution of one known element for another to obtain predictable results.


Fernandez teaches an aircraft control system with a controller (Fernandez, abstract, control member) and provisions for force feedback and backdrive during manual and automatic pilot operations respectively (Fernandez, abstract and paragraph 19).
	Lindahl as modified by Cherepinsky and Fernandez are both considered analogous art as they are both in the same field of aircraft control systems. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the landing gear lever assembly and controller of Lindahl as modified by Cherepinsky to include the force feedback and backdrive of Cherepinsky as a simple substitution of one known element for another to obtain predictable results.

Johnson teaches an autopilot autorelease system with a controller that utilizes an orientation sensor, speed sensor, gyro/accelerometer, and a GPS, which allow for the monitoring of aircraft attitude, altitude, and climb rate (Johnson, figure 1). 
	Lindahl as modified by Cherepinsky and Fernandez and Johnson are both considered analogous art as they are both in the same field of aircraft control systems. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the landing gear controller of Lindahl as modified by Cherepinsky and Fernandez to utilize the various aircraft sensors of Johnson as a combination of prior art elements according to known methods to yield predictable results.





Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
De Tarso Ferreira (US 11226639 B2) teaches an enhanced takeoff system which includes a detailed description of a standard prior art takeoff procedure including when the landing gear is retracted.
Miller (US 2580452) teaches a system for the automatic deployment and retraction of aircraft gear when proper. This system detects when takeoff is happening using aircraft speed, altitude, and attitude.
Rodriguez (US 3138347 A) teaches an automated system that retracts the landing gear using the pressure to determine takeoff.
Lynas (EP 3299296 A1) teaches a landing detection system based on vibrations that could also be used to detect takeoff.
Duda (KR 20180118793 A) teaches an autopilot system that has the capability of retracting the landing gear after takeoff.
Lindahl (US 20060027706 A1) teaches a system that preemptively opens landing gear doors before pilots initiates the retraction of landing gear after takeoff.
Hanchey (US 20090302173 A1) teaches an autopilot computer that is able to contro the landing gear.
Kondo (US 20140151501 A1) teaches a system for retracting and extending a landing gear based on input from a controller.
Betts (US 20150027266 A1) teaches a landing gear lever controller.
Kavounas (US 20150122945 A1) teaches a system that automatically extends and retracts landing gear based on an aircraft’s altitude.
Fernandez (US 5489830 A) teaches aircraft controls with force feedback controls.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642